Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Instrument Species B, and Blade Species A, drawn to claims 16-20 in the reply filed on October 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0106408 to Ponmudi et al. in view of U.S. Patent No. 9,044,280 to Arambula et al.

Claim 16, Ponmudi discloses a kit for creating access to a surgical site (Fig. 22, [0004]). The kit comprises an instrument (50, Fig. 8A, [0029]) including two rods (19) attached to a main body of the instrument (via 52), a pin holder (17), the pin holder including a bone pin (25) disposed therein (Fig. 5, [0034]), and a blade (350, Fig. 15) having a length (Fig. 15) including a linear portion (355) and a curved portion (354 and 356), the curved portion defining an engagement end of the blade and curving out of a plane through opposing lateral edges of the linear portion (Fig. 15, [0047]), each of the linear and curved portions having a concave surface (seen in Fig. 15), the concave surface spanning continuously between the linear and curved portions (Fig. 15, [0034]), wherein when the instrument and the blade are inserted into a patient, the blade is oriented such that the concave surface of the blade faces the instrument to create a surgical access portal (seen in Fig. 22, [0058]).  
As to Claim 17, Ponmudi discloses a kit wherein the bone pin (25) of the pin holder (366, Fig. 15) is parallel to the rod (359, Fig. 15).  
As to Claim 18, Ponmudi discloses a kit wherein each rod of the instrument (359) is approximately perpendicular to the main body (when 359 is connected to 52, Fig. 8B) and has a cylindrical shape (seen in Fig. 15) over part of its length.  
As to Claim 19, Ponmudi discloses a kit wherein the blade includes a distal portion curved in a direction such that the blade is entirely on one side of a plane through lateral edges of the concave surface of the central portion (see curve of blade 10, Figs. 5 and 6). 
As to Claims 16-20, Ponmudi discloses the claimed invention except for wherein the pin holder is engageable to one of the rods and wherein the distal portion of the blade is tapered.
Arambula discloses a surgical access system wherein a pin holder (402) is engageable to one of the rods (Col. 20, Lines 39-55). A distal portion of the blade (25) is tapered (at 45, Figs. 10 and 11) in order to allow for adjustment of the corridor for placement of the bone pins while preventing unwanted movement (Col. 20, Lines 31-38).
Ponmudi with the pin holder and blade modification of Arambula in order to allow for adjustment of the corridor for placement of the bone pins while preventing unwanted movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775